Citation Nr: 0212759	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to service connection for a back disability for 
the purpose of accrued benefits.

(The issue of entitlement to service connection for the cause 
of the veteran's death will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  He died on November [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection for chronic 
lumbar strain for the purpose of accrued benefits.

The Board is undertaking additional development on the issue 
of entitlement to service connection for the cause of the 
veteran's death pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran entered service in June 1962 with a 
pre-existing defect of the spine, spondylolysis.

2.  The veteran was seen for treatment on two occasions for 
low back pain in service, and examinations showed positive 
straight leg raising on the right.

3.  The veteran experienced additional episodes of low back 
pain in service including on occasions after he made 
parachute jumps in training.

4.  The veteran continued to have recurrent low back pain 
over the years after discharge from service.

5.  Medical evidence dating from 1988 showed spondylolysis 
with Grade I spondylolisthesis at L5-S1; disc space narrowing 
and degenerative changes at multiple levels; and mild 
anterior compression deformity at T11 with Schmorl's node 
type deformity.

6.  Medical evidence dated in the 1990s showed that the 
veteran's back disability was manifested by low back pain and 
positive straight leg raising tests, more severe on the 
right.

7.  A back disability, manifested by recurrent back pain and 
positive straight leg raising tests, especially on the right, 
resulted from a pre-existing defect of the back which was 
subject to superimposed injury during service.


CONCLUSION OF LAW

Service connection for a back disability, manifested by 
recurrent back pain and positive straight leg raising tests, 
especially on the right, is warranted in this case for the 
purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5121(a), 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.1000(a)(1)(i) (2001); VAOPGCPREC 82-90 (July 18, 
1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran's DD Form 214 shows that he was awarded a 
parachutist badge in service.  Service medical records show 
that the veteran was seen twice in service for complaints of 
back pain.  In December 1964, he reported to the unit 
dispensary with complaints of a backache.  He gave no history 
of trauma but stated that the pain was very severe on arising 
that day.  On examination, there was no deformity of the 
spine.  The pain was in the low back; the veteran rubbed the 
sacral area.  There was no localized tenderness.  Straight 
leg raising test was positive on the right at 50 degrees, and 
negative on the left.  (Limitation of straight leg raising 
may be a symptom of disc disease or intervertebral disc 
syndrome.   See VAOPGCPREC 36-97 at Note 2.)  The veteran was 
given light duty and was to return to the dispensary the 
following Monday for reevaluation but there is no evidence 
that he returned.

The veteran was seen again in the unit dispensary in March 
1965 with complaints of back pain since unloading an 
ammunition truck some days before.  On physical examination, 
there was limitation of motion of the back but no tenderness 
or spasm.  Straight leg raising was positive at 45 degrees on 
the right.  The impression was acute sacroiliac strain.  The 
veteran was given "ASA" or aspirin and restricted to light 
duty.  See Medical Abbreviations:  10,000 Conveniences at the 
Expense of Communications and Safety 27 (7th ed. 1995)).

There were no further complaints or findings of a back 
condition for the remainder of service.  The April 1965 
separation examination was negative for complaints relevant 
to the back.  Clinical evaluation of the spine was normal.

There is no further medical evidence of a back disorder in 
the record until an x-ray report, dated January 27, 1988, 
signed by R.A.H., M.D., of The Medical-Surgical Clinic.  This 
report pertained to the lumbar spine and showed anterior 
osteophytes about the bodies of L3, L4, and L5.  Some 
reactive sclerosis was seen especially about L4.  T10 and T11 
showed osteophyte formation and T11 some slight wedge 
deformity and sclerosis in the anterior aspect of the 
centrum.  It was also noted, "[t]here may be a Grade I 
spondylolisthesis at L5/S1."  It was recommended that the 
veteran undergo more x-rays of differing views of the spine 
for further evaluation of this area.

The veteran submitted his original claim for service 
connection for a back disorder in June 1992, and evidence 
obtained in connection with that claim showed that on 
February 17, 1992, the veteran was in a motor vehicle 
accident in which he hurt his back.  A report from Dardanelle 
Hospital, where the veteran was admitted following the 
accident, shows that the veteran stated that he lost partial 
control of his truck, having to slam on his brakes and pull 
to the side.  In the process, he twisted his back.  He 
complained of moderately severe pain in the lower back.  He 
reported a past history of previous injuries to the cervical 
and lumbar spine.  He complained of pain down the posterior 
right leg.  On examination, he had a positive straight leg 
raise for back and posterior leg pain on the right.  Lumbar 
spine films showed vertebra intact, degenerative changes at 
L3-4 disc with some compression of T11 which was felt to be 
chronic with spurring present.  The assessment was 
lumbosacral strain, exacerbation of old injuries.  The 
veteran was discharged from Dardanelle Hospital on the 
morning of February 20, 1992.

That afternoon he reported to St. Edward Mercy Medical Center 
with complaints of back pain.  A computed tomography (CT) 
scan of the lumbar spine was conducted which revealed 
spondylolysis with Grade I spondylolisthesis at L5-S1; disc 
space narrowing and degenerative changes noted at multiple 
levels; and mild anterior compression deformity seen at T11 
with Schmorl's node type deformity also seen.

On February 25, 1992, the veteran underwent EMG 
(electromyogram) and nerve conduction studies at a VA 
facility which showed acute denervation of L5 innervated 
muscles, a finding suggestive of L5 radiculopathy.

A VA medical center (VAMC) Medical Record Report pertaining 
to a period of hospitalization from May 20, 1992, to June 11, 
1992, shows that the veteran reported a long history of low 
back pain associated with right lower extremity pain after an 
18 wheeler he was driving jerked off the road and then back 
onto the road in February 1992.  The veteran reported that 
his low back pain was much more severe since the accident but 
the sharp pain which radiated from the right hip to the knee 
was much worse.  Neurologic examination reflected that 
sensory was decreased to pinprick below the right midshin 
area compared to the left.  Straight leg raising was positive 
in the supine position on the right at 45 degrees which 
caused increased right lower extremity pain.  A lumbar CT 
myelogram was performed revealed spondylolysis at L5 
bilaterally (also noted as bilateral pars interarticularis 
defects at the L5 level), associated with Grade I 
spondylolisthesis of L5 on S1.  There was no evidence of 
herniated intervertebral disc.

A VA General Medical examination was conducted on November 
13, 1992, and reflected a medical history of low back pain, 
the onset of which was reported to be 1963 or 1964 after 
parachute jump.  No x-rays were taken at that time and no 
medication given.  The veteran also provided a history of a 
near accident in February 1992 with injury with wrenching of 
the back and with pain since then.  The veteran's present 
complaints were of pain in the lower back radiating down the 
right leg to the right knee.  Lifting, walking, and standing 
for prolonged periods increased pain.  On examination, supine 
straight leg raising produced pain at 70 degrees on the right 
and 85 degrees on the left.  The examiner noted that the 
veteran had low back injury during jump training in service 
which was aggravated by a truck accident in 1992.  Diagnoses 
included degenerative disc disease, lumbar spine.

A letter, dated November 20, 1992, from S.W.A., M.D., to VA 
reflected that the veteran was seen in Dr. A.'s office two 
days earlier for orthopedic consultation.  The veteran 
provided a history of having developed back and leg pains in 
service following a series of jumps.  He was seen by a 
medical officer and returned to full duty.  Pain eventually 
cleared.  He stated that he had an occasional backache which 
he described as tolerable.  He stated that he was employed as 
a truck driver and in February 1992 experienced a violent 
jerk and his back popped and felt painful.  He then 
complained of leg pain and hip numbness for which he was 
hospitalized at the VAMC.  He now complained of low back and 
leg pain.  On examination, heel and toe walk was performed 
slow and unsteadily.  The spine was straight and the 
lumbosacral area was sore.  Range of motion testing was 
performed slowly with complaint of discomfort.  Straight leg 
raising in the supine position produced pain in the buttock, 
hip, and upper calves at 85 degrees.  Lumbar x-ray studies 
revealed long standing degenerative disc disease at L 4 and 
5.  The L4-5 interspace was narrow adjacent vertebral 
subchondral.  Bone was sclerotic.  Traction spurs were 
present at L4-5.  The examiner stated that it was his opinion 
that the veteran's back problems developed on active duty and 
slowly became worse over the years.  The industrial accident 
produced recent significant pain.

A report, dated in January 1993, of an orthopedic examination 
by a private physician, R.S.M., M.D., reflects that the 
veteran was being seen in conjunction with a disability 
determination for the Bureau of Disability.  The veteran 
stated that he had been disabled since the industrial 
accident in February 1992.  He reported that aggravated his 
back condition several times in service performing jumps as a 
parachutist but that he never complained about it.  The 
examiner noted that the veteran's back history actually went 
back to age thirteen when he fell out of tree and sprained 
his back.  He had had back pain off and on since then, but it 
had never laid him up.  He was able to play football in high 
school.  Occasionally, when he was eighteen years of age he 
would have a sudden, sharp burning pain in the right leg 
which last only temporarily.  The veteran provided the 
history of x-rays of the back showing spondylolisthesis.  On 
neurologic examination, straight leg raising was 80/80 
degrees sitting and 60/60 degrees supine.  Dorsiflexion of 
the feet did aggravate pain in the leg and hip area.  There 
was some limitation of motion of the lumbar spine.  The 
lumbar lordotic curve was minimal and it did not reverse on 
forward bending.  The impression included degenerative disc 
disease of the lumbar spine and spondylolisthesis, L5 on S1 
with a moderate slippage.

In March 1994, the veteran underwent a VA General Medical 
examination.  The history of the truck accident in 1992 was 
recorded.  On examination, range of motion of the lumbar 
spine was limited with complaints of pain.  Straight leg 
raising was essentially normal.  The diagnoses included 
chronic lumbosacral strain with limitation of motion.

In May 1994, the veteran testified at a hearing before a VA 
hearing officer.  The veteran testified that he hurt his back 
during a parachute jump in service during jump school.  He 
stated that the pain got really bad one day and he could 
hardly move and he reported to the dispensary where he was 
treated as if he were malingering and given aspirin.  He 
stated that over the years after service he was treated by 
chiropractors several times.

In 1997, the RO received several lay statements from people 
who knew the veteran over the years since service and stated 
that they recalled he had back pain.  One statement was from 
a fellow servicemember who stated that he remembered the 
veteran complaining of back pain and pains down his legs 
after a parachute jump.

A May 1997 examination report from G.N., D.C., reflected that 
Dr. N. had first seen the veteran in October 1996 with a 
complaint of severe back pain.  The veteran provided a 
history of back pain since 1961 when he was in service.  
X-ray findings included a suspected pars defect with grade 1 
spondylolisthesis at L5.

A June 1997 VA examination was conducted in conjunction with 
a remand of the veteran's case by the Board.  The examiner 
was to express an opinion as to whether the veteran's current 
back disorder or any portion thereof was related to his 
period of service.  The veteran related a history of back 
pain after parachute jumps in service.  He also stated that 
he had back pain after unloading an ammunition truck.  
Concerning this, the doctor noted that the service medical 
records showed that the veteran had back symptoms at that 
time and manifested a positive straight leg raising on the 
right.  The veteran provided a history of back pains over the 
years for which he received chiropractic treatment.  He also 
provided the history of the truck accident in 1992.  On 
examination, the veteran was unable to toe walk.  Straight 
leg raising was positive on the right and the left at 35 
degrees.  The examiner reviewed the veteran's previous x-rays 
and CT studies of the lumbar spine.  The impression included 
spondylolisthesis, grade I, L5, S1; lumbar nerve root 
compression bilaterally, more severe on the right; 
degenerative discopathy at L4-5; and degenerative joint 
disease facets L4-5 bilateral.

The examiner stated, "With the patient's congenital defects 
and pars interarticularis that was capable of producing a 
spondylolisthesis, the patient's back was in this condition 
when he entered service . . . ."  The examiner noted that 
the veteran had had episodes in which the low back was 
symptomatic during service.  The examiner further noted that 
the veteran's symptoms increased in the years following 
service and that the truck incident in 1993 brought him into 
a level of symptoms from which he had never recovered.  The 
examiner stated that the only portion of the veteran's 
current back disorder that was recorded in service was back 
pain.  He stated further that if this back pain were indeed 
lumbar sprain or strain, "it would have been imposed on a 
pre-existing congenital defect."  The examiner then stated 
that the evaluation was made more complex by increasing 
symptoms occurring after service and after the traumatic 
incident while operating the truck.

Analysis.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000(a)(1)(i) (2001).  Under 38 U.S.C. § 5121(c), the 
application for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c).  The 
Board concludes that the appellant in this case met this 
requirement by submitting an application for accrued benefits 
in November 1998 after the veteran's death on November [redacted], 
1998.

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  The accrued benefits claim in 
this case is derived from a claim for service connection for 
chronic lumbar strain that the veteran had filed in September 
1992 before his death in November 1998.  The veteran's claim 
was denied by the RO in a July 1994 rating decision which the 
veteran appealed to the Board.  The Board remanded the case 
in May 1997 for further development of the evidence.  On 
remand, the RO continued the denial of the claim in 
supplemental statements of the case issued in November 1997, 
June 1998, and August 1998.  The appeal to the Board of the 
claim for service connection for a back disability was still 
pending at the time of veteran's death.

Service connection may be established for a disability which 
is the result of a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be established for a disability resulting 
from aggravation during service of a disease or injury which 
preexisted service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  A veteran is presumed to be in sound condition 
at entrance to service except for disorders noted at entrance 
or where clear and unmistakable evidence rebuts the 
presumption of sound condition for disorders not noted at 
entrance.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war 
or after December 31, 1946, clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c).  
Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306.  With 
regard to congenital or developmental defects, service 
connection may not be granted for a defect, although service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).

The difficulty in this case with granting service connection 
for a back disability is that the service medical records 
themselves only show two incidents of complaints of back pain 
and then there is no medical evidence again of a back 
disorder until January 1988, nearly 23 years after service.  
Thus, the question arises as to whether the back pain in 
service was merely a symptom of acute and transitory back 
strain which resolved without residual disability or whether 
the back pain was indicative of a more a permanent disability 
of the back.  This question is further complicated by the 
evidence after service that the veteran entered service with 
a congenital defect of the back.  As noted above, service 
connection may not be granted for a defect but can be granted 
for a disability which is shown by the evidence to have 
resulted from a defect which was subject to a superimposed 
disease or injury during service.

Because no back disorder was noted on the veteran's entrance 
examination for service, the law presumes that his back was 
sound on entrance to service.  In order to rebut this 
presumption of soundness at entrance, there must be clear and 
unmistakable evidence of a pre-existing disease or injury of 
record.  In this case, the June 1997 VA examiner referred to 
the veteran's "congenital defects and pars 
interarticularis" and the May 1997 private chiropractor's 
report noted that x-ray finding showed "a suspected pars 
defect with grade 1 spondylolisthesis at L5."

Spondylolisthesis is "forward displacement of one vertebra 
over another, usually the fifth lumbar over the body of the 
sacrum, or the forth lumbar over the fifth, usually due to a 
developmental defect in the pars interarticularis."  
Dorland's Illustrated Medical Dictionary 1563 (28th ed. 
1994).  Spondylolysis is a defect of the pars 
interarticularis, and it is the most common cause of 
spondylolisthesis and is sometimes called isthmic 
spondylolisthesis.  Id.  There is some debate about whether 
spondylolysis is a congenital defect (present at birth) or 
whether it develops in childhood from a stress fracture that 
never completely heals.  Regardless, the evidence in this 
case indicates that spondylolysis was certainly present prior 
to the 1992 truck accident, as confirmed by the January 1988 
x-ray report, and that the veteran entered service with this 
defect in 1962, as noted by the June 1997 VA examiner.  
Accordingly, the Board concludes that there is clear and 
unmistakable evidence that the veteran had a pre-existing 
defect of the spine, namely spondylolysis, when he entered 
service in 1962.

Service connection may not be granted for a defect but can be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  In this case, 
the defect was subject to superimposed injury during service.  
As the June 1997 VA examiner noted, the back pain the veteran 
experienced in service, which was attributed on one occasion 
to acute sacroiliac strain, "would have been superimposed on 
a pre-existing congenital defect."

The only remaining question is whether any permanent or 
chronic back disability resulted from this defect which was 
subject to superimposed injury during service.  The negative 
evidence pertaining to this question consists of the 
separation examination report, which showed no complaints or 
findings relevant to a back disability, and a great span of 
years between separation from service in 1965 and the 1988 
x-ray report in which there is no medical evidence of any 
treatment for a back disability.  The positive evidence 
pertaining to the period between service and January 1988 
consists entirely of the veteran's testimony and the lay 
statements of persons who knew the veteran during the years 
in service and thereafter.  The testimony and lay evidence 
reflects that the veteran had chronic or recurrent back pain 
during these years and that he occasionally sought treatment 
from chiropractors for it, although the RO's attempts to 
obtain those old records were unsuccessful.

The Board concludes that, in the context of this particular 
case, the lay evidence is sufficiently credible and probative 
of a chronic back disability existing as a result of a 
pre-existing back defect which was subject to a superimposed 
injuries during service so that the positive and negative 
evidence are at least in equipoise in this case, allowing the 
benefit of the doubt to be granted in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  In this 
regard, the evidence as a whole shows that the veteran 
entered service with a pre-existing defect of the spine, 
spondylolysis, and his intrinsically weak lumbar structure 
was a risk factor for the development of superimposed lumbar 
strain.  See THE MERCK MANUAL, Section 5., Chapter 62 
(1995-2002).  The service medical records show that he was 
treated for two episodes of back pain in service.  Moreover, 
service records show that the veteran was a parachutist, 
confirming his testimony that he made parachute jumps in 
service.  Given this particularly rigorous duty in service, 
the Board finds his testimony credible that he experienced 
back pain on more than the two occasions that he sought 
treatment for it in service.  His testimony of continuing 
episodes of back pain over the years is also credible and it 
is supported by the lay statements that he submitted from 
others who knew of his back pain over those years.  Finally, 
the Board also finds it persuasive that the same 
symptomatology shown in service of positive straight leg 
raising test is the primary symptom shown on most 
examinations conducted in the 1990s.

Although the evidence shows that the veteran's back symptoms 
were greatly increased by re-injury to the back in the truck 
accident in February 1992, this is a matter that may affect 
the rating assigned for the service-connected back disorder 
but is not relevant to the issue of service connection for 
the service-connected back disorder existing prior to the re-
injury to the back in 1992.  Accordingly, for the reasons 
articulated above, the Board resolves the benefit of the 
doubt in favor of the claimant in this case, and service 
connection is granted for a back disability which is shown by 
the evidence to have resulted from a defect which was subject 
to superimposed injury during service.  VAOPGCPREC 82-90 
(July 18, 1990).


ORDER

Service connection for a back disability, manifested by 
recurrent back pain and positive straight leg raising tests, 
especially on the right, is granted for the purpose of 
accrued benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

